4/7/2019 webserver.rilin.state.ri.us/PublicLaws/law14/law14543.htm
Case 1:19-cv-00005-MSM-PAS Document 8-3 Filed 01/07/19 Page 1 of 3 PagelD #: 260
Chapter 543
2014 -- H 8293 SUBSTITUTE A
Enacted 07/08/14

AN ACT

RELATING TO PROPERTY -- MORTGAGE FORECLOSURE AND SALE

Introduced By: Representative Cale P.Keable
Date Introduced: June 05, 2014

It is enacted by the General Assembly as follows:

SECTION 1. Section 34-27-3.2 of the General Laws in Chapter 34-27 entitled "Mortgage Foreclosure and Sale" is hereby amended to read
as follows:

34-27-3.2. Mediation conference. -- (a) Statement of policy. - It is hereby declared that residential mortgage foreclosure actions, caused in
part by unemployment and underemployment, have negatively impacted a substantial number of homeowners throughout the state, creating a
situation “eh that endangers the economic stability of many of the citizens of this state: as the increasing numbers of foreclosures lead to

increases in unoccupied and unattended buildings and the unwanted displacement of homeowners and tenants who desire to live and work within
the state.

(b) Purpose. - The statutory framework for foreclosure proceedings is prescribed under the provisions of Cchapter +4+-27 of artete title 34
ofthe ceneraians. As the need for a mortgage mediation process has evolved, it is important for the state to develop a standardized, statewide

process for foreclosure mediation rather than a process based on local ordinances that may vary from municipality to municipality. By providing a
uniform standard for an early HUD-approved, independent counseling process in owner-occupied principal residence mortgage foreclosure cases,
the chances of achieving a positive outcome for homeowners and lenders will be enhanced.

(c) Definitions. - The following definitions apply in the interpretations of the provisions of this section unless the context requires another
meaning:

   

Pines ncn tt

 

 

 

moses oe ser feronee eh tho propio Loe eens edie asl faeilitatod [yn paclintigys
FRCS HES EOE Ea AEE ST fig ERE SE OR CE TE EOE TREE AIEEE EIFS EE AG SE TEER NIST
‘ shige x ms . a a tes bate pis ty theras Liye tis tof, elope poe. mieelin foowible to bith +t 4 st ae Lith ie pe
SOCFEH EEO LTO IrTOE EET ETE PV AIRE ENE DTT EO FOFC ETOSHA ECTS CC OR OCT TOR STS TTA TEES A EEE EEN EEE ED
Seppe ft ed pest thas Leowanting te Posaelscuse ic eoonosiealle fagcibt to fooilitote of pyle et ee athe ttl paca: PEt sessed
PER SHEER CEE EET FECT TE EF EIT EEO EE YO OIE ere OEE OTS TE TE EEE OPE OTT

ODD OA Aa distion goo mbingtos! 4 Sat sents hot tad Ise BI Vo Tela bac ry da cs

SOOT ORS CEST OE TTF EEE IE TE EERE CEE go

 

LUD peproved-counselne Hee He Sere st
subiesed Hmpertialandindependentecordinater and freitiator ort mredisiion conference att ne autherip te iaipese
, sete providedthat such pemen pessesses the experience eeelebtetio estishedt bye — so SEERA

(1)_"Default'" means the failure of the mortgagor to make a timely_payment of an amount due under the terms of the mortgage contract,
which failure has not been subsequently cured.

34(2) "Department" means the department of business regulation.

44(3) "Good Faith" means that the mortgagor and mortgagee deal honestly and fairly with the mediation coordinator with an intent to
determine whether an alternative to foreclosure is economically feasible for the mortgagor and mortgagee, as evidenced by some or all of the
following factors:

(i) Mortgagee provided notice as required by this section;

(ii) Mortgagee designated an agent to participate in the mediation conference on its behalf, and with the authority to agree to a work-out
agreement on its behalf;

(iii) Mortgagee made reasonable efforts to respond in a timely manner to requests for information from the mediation coordinator,
mortgagor, or counselor assisting the mortgagor;

(iv) Mortgagee declines to accept the mortgagor's work-out proposal, if any, and the mortgagee provided a detailed statement, in writing,
of its reasons for rejecting the proposal;

(v) Where a mortgagee declines to accept the mortgagor's work-out proposal, the mortgagee offered, in writing, to enter into an alternative
work-out/disposition resolution proposal that would result in net financial benefit to the mortgagor as compared to the terms of the mortgage.

£53(4) "HUD" means the United States Department of Housing and Urban Development and any successor to such department.

(5)_"Mediation conference" means_a conference involving the mortgagee and mortgagor. coordinated a) nd_ facilitated by_a_ mediation
coordinator whose purpose is to determine whether an alternative to foreclosure is economically feasible to both the mortgagee and the mortgagor,
and if itis determined that an alternative to forevlo.

foreclosure.

(6)."Mediation coordinator" means a person employed by_a Rhode Island-based HUD-approved counseling agency designated to serve as
the unbiased, impartial and independent coordinator and facilitator of the mediation conference, with no authority to impose a solution or
otherwise act as a consumer advocate, provided that such person possesses the experience and qualifications established by the department.

4\(7) "Mortgage" means an individual consumer first-lien mortgage on any owner-occupied, one (1)-to-four (4) unit residential property
svhiek that serves as the esses mortgagor's primary residence.

(8), "Mortgagee" means the holder of a mortgage, or its agent or employee,_including_a mortgage servicer acting_on behalf of a
mortgagee.

cu bstios path oy at
SFO ITT PT TTS

error erry

    

sure is economically feasible, to facilitate a loan workout or other solution in an effort to avoid

 

    

       

 

 

£33(9) "Mortgagor" means theower othe property sibjeetic a merteage the person who has signed a mortgage in order to secure a debt
or other duty, or the heir or devisee of such person provided that:

(i) The heir or devisee occupies the property as his or her primary res idence; _and

 

http://webserver.rilin.state.ri.us/PublicLaws/law14/law14543.htm 1/3

 
4/7/2019 Cc webserver.rilin.state.ri.us/PublicLaws/law14/law14543.htm
taetk Bit 2- CV Q00Q9s Me Ms keAne prlRQGumerat etatibrdl WOE LE Me PMaAGRo2 ial Bd? age dy i RGithority
to participate in a medis tion conference.

d Nie mia initiotepacheall fo veplacus £ dL etas peat ie chcaatiny 2427 bs) loc tf piso onti of ph tices
AT YT EEE TOSS OT Tere SSS street TT FT OT ESTE SEIT ETE OE

  

 

(eV hes ereece trot ere that one bundredtecsh lt des debacuent, + - an -
representative ofthe mortgagee shat The mortgagee shall. prior to initiation of foreclosure of real estate pursuant to § 34-27-4(b), provide to the
mortgagor written notice—byeered+ at-class-aait at the address of the real estate and, if different, at the address designated by the
mortgagor by written notice to the mortgagee as the mortgagor's address for receipt of notices, that the mortgagee may not foreclose on the
mortgaged property without first participating in a mediation conference. Notice addressed and delivered as provided in this section shall be
effective with respect to the mortgagor and any heir or devisee of the mortgagor.

(1) If the mortgagee fails to me tice re is subsection to the agor within one hundred twer ty_(120)_days after the
date of default, it shall pay ) a penalty at the rate of one thousand ($1,000)_per month for each month or part thereof, with the first month
commencing on the one hundred twenty-first ( 121 day after the date of default and a new month commencing on the same day (or if there is no
such day, then on the last day)_of each succeeding calendar month until the mortgagee sends the mortgagor written notice as required by this
section.

Notwithstanding the foregoing, any_ 5 : this subsectio any failure of any mortgagee to provide notice as provided
herein during the period from September 13,2013, through the effective date of this section shall not exceed the total amount of one hundred
twenty-five thousand dollars ($125,000) for such mortgagee.

(2)_Penalties accruing pursuant to subsection (d)(1)_shall be paid to the mediation coordinator prior to the completion of the mediation
process, All penalties accrued under this section shall be transferred to the state within one month of receipt by the mediation coordinator and
deposited to the restricted receipt account within the general fund established by § 42-128-2(3) and used for the purposes set forth therein.

(3) Issuance by the mediation coordinator of a certificate authorizing the mortgagee to proceed to foreclosure, or otherwise certifying the
mortgagee's good faith effort to comply with the provisions of this section, shall constitute conclusive evidence that, to the extent that any penalty
may have accrued pursuant to sub section (d)(1), the penalty has been paid in full by the mortgagee.

(4)_Notwithstanding_any_other provisions of this subsection, a mortgagee shall not accrue any penalty if the notice required by this
subsection is mailed to the borrower:

()_Within sixty (60)_days after the date upon which the loan is released from the protection of the automatic stay_in_a bankruptcy.
proceeding, or any similar injunctive order issued by_a state or federal court, or within one hundred twenty (120) days of the date on which the
mortgagor initially failed to comply with the terms of an eligible workout agreement, as h creinafter defined; and

(ii) The mortgagee otherwise complies with the requirements of subsection (d);_provided, however, that if the mortgagee fails to mail the
notice required by subsection (d) to the mortgagor within the time frame set forth in subsection (d)(4)(i), the mortgagee shall pay a. penalty_at the
rate of one thousand dollars ($1,000)_per month for each month or part thereof, with the first month commencing on the thirty-first (31°) day after
the date upon which the loan is released from the protection of the automatic stay a bankruptcy proceeding or any similar injunctive order issued
by_a state or federal court and a new month commencing.on the same day (or if there is no such day, then on the last day)_of each succeeding
calendar month until the mortgagee sends the mortgagor written notice as required by this section, Notwithstanding the foregoing, _any_penalties
assessed under this subsection for any failure of any mortgagee to provide notice as provided herein during the period from September 13,2013,
through the effective date of this section shall not exceed the total amount of one hundred twenty-five thousand dollars ($125,000) _for such
mortgagee.

(5)_Notwithstanding any other provisions of this section, a mortgagee may initiate a judicial foreclosure in accordance with § 34-27-1.

+(e), A form of written notice meeting the requirements of this section shall be promulgated by the department for use by mortgagees at
least thirty (30) days prior to the effective date of this section. The written notice required by this section shall be in English, Portuguese, and
Spanish, sefereneethe property spite aad-letingessaties: and may be combined with any other notice required under this chapter or pursuant to
state or federal law.

4(f) The mediation conference shall take place in person, or over the phone, at a time and place deemed mutually convenient for the
parties by an individual employed by a HUD-approved, independent counseling agency selected by the mortgagee to serve as a mediation
coordinator, but not later than sixty (60) days following the mailing of the notice. The mortgagor shall cooperate in all respects with the mediation
coordinator including, but not limited to, providing all necessary financial and employment information and completing any and all loan resolution
proposals and applications deemed appropriate by the mediation coordinator. A mediation conference between the mortgagor and mortgagee
conducted by a mediation coordinator shall be provided at no cost to the mortgagor. The HUD-approved counseling agency shall be compensated
by the mortgagee at a rate not to exceed five hundred dollars ($500) per engagement.

43\(g), If, after two (2) attempts by the mediation coordinator to contact the mortgagor, the mortgagor fails to respond to the mediation
coordinator's request to appear at a mediation conference, or the mortgagor fails to cooperate in any respect with the requirements of this section,
the requirements of the section shall be deemed satisfied upon verification by the mediation coordinator that the required notice was sent and any.
penalties accrued pursuant to subsec ion (d)(1)_and any_payments owed pursuant to subsection (f)_have been paid. Upon verification, a certificate
will be issued immediately by the mediation coordinator authorizing the mortgagee to proceed with the foreclosure action, including recording the
deed. Such certificate shall be valid until the earlier of:

(1) The curing of the default condition; or

(2)_The foreclosure of the mortgagor's right of redemption.

The certificate shall be recorded along with the foreclosure deed. A form of certificate meeting the requirements of this section shall be
promulgated by the department for use by mortgagees at least thirty (30) days prior to the effective date of this section.

¢8(h) If the mediation coordinator determines that after a good faith effort made by the mortgagee at the mediation conference, the parties
cannot come to an agreement to renegotiate the terms of the loan in an effort to avoid foreclosure, such good faith effort by the mortgagee shall be
deemed to satisfy the requirements of this section. A certificate certifying such good faith effort will be promptly issued by the mediation
coordinator authorizing the mortgagee to proceed with the foreclosure action and recording of the foreclosure deed:_provided, however, that the
mediation coordinator shall not be required to issue such a certificate until any penalties accrued pursuant to subsections (d)(1)_and (d)(4)(ii)_and
any_payments owed pursuant to subsection (f) have been paid. Such certification shall be valid until the earlier of:

(1)_The curing of the default condition: or

         
    

aa et “ ¢

  

 

   

         

 

gg

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

http://webserver.rilin.state.ri.us/PublicLaws/law14/law14543.htm 2/3

 
4/7/2019 webserver.rilin.state.ri.us/PublicLaws/law14/law14543.htm

Gase Bid PiGy OOPORSM RM sRAS oPQCUMENTR- SrifediOLtO fdcbQicdRagendrohsidralgekbdstid26 Zrm of
certificate meeting the requirements of this section shall be promulgated by the department for use by mortgagees at least thirty (30) days prior to
the effective date of this section.

4(i) If the mortgagee and mortgagor are able to reach agreement to renegotiate the terms of the loan to avoid foreclosure, the agreement
shall be reduced to writing and executed by the mortgagor and mortgagee. If the mortgagee and mortgagor reach agreement after the notice of
mediation conference is sent to the mortgagor, but without the assistance of the mediation coordinator, the mortgagee shall provide a copy of the
written agreement to t diation coordinator, Upon receipt of a written agreement between the mortgagee and mortgagor, the mediation
coordinator shall issue a certificate of eligible workout agreement if the workout agreement would result in a net financial benefit to the mortgagor
as compared to the terms of the mortgage ("Certificate of Eligible Workout Agreement"), For purposes of this subse tion, evidence of an
agreement shall include, _but not be limited to, evidence of agreement by both mortgagee and mortgagor to the terms of a short sale or a deed in
liew of foreclosure, regardless of whether said short sale or deed in lieu of foreclosure is subsequently completed.

44(j) Notwithstanding any other provisions of this section, where a mortgagor and mortgagee have entered into a written agreement and
the mediation coordinator has issued a certificate of elicible workout agreement as provided in subsection (i), if a#¢d the mortgagor fails to fulfill
his or her obligations under the +#tte# eligible workout agreement, the provisions of this section shall not apply to any foreclosure initiated under
this chapter within twelve (12) months following the date of the eligible workout agreement + - — a . In such case, the
mortgagee shall include in the foreclosure deed an affidavit establishing its right to proceed under this section.

44(k) This section shall apply only to foreclosure of mortgages on owner-occupied, residential real property with no more than four (4)
dwelling units ++i that is the primary dwelling of the e#er mortgagor and not to mortgages secured by other real property.

#341) Notwithstanding any other provisions of this section, any locally based mortgagees shall be deemed to be in compliance with the
requirements of this section if:

(1) The mortgagee is headquartered in Rhode Island; or

(2) The mortgagee maintains a physical office, or offices, exclusively in Rhode Island from which office, or offices, it carries out full-
service mortgage operations, including the acceptance and processing of mortgage payments and the provision of local customer service and loss
mitigation and where Rhode Island staff have the authority to approve loan restructuring and other loss mitigation strategies; and

(3) The deed offered by a mortgagee to be filed with the city or town recorder of deeds as a result of a mortgage foreclosure action under
power of sale contained a certification that the provisions of this section have been satisfied.

43(m), No deed offered by a mortgagee as a result of a mortgage foreclosure action_under power of sale shall be submitted to a city or
town recorder of deeds for recording in the land evidence records of the city or town until and unless the requirements of this section are met. the
morteasee shall inchide date foreclosure det dai -atidenitof compliance itt thisseetion Failure of the mortgagee to comply with the
requirements of this section shall render the foreclosure void, without limitation of the right of the mortgagee thereafter to re-exercise its power of
sale or other means of foreclosure upon compliance with this section. The rights of the mortgagor to any redress afforded under the law are not
abridged by this section.

és\(n) Any existing municipal ordinance or future ordinance +Biek that requires a conciliation or mediation process as a precondition to
the recordation of a foreclosure deed shall comply with the provisions set forth herein and any provisions of said ordinances +ie# that do not
comply with the provisions set forth herein shall be determined to be unenforceable.

(o) The provisions of this section shall not apply if the mortgage is a reverse mortgage as described in chapter 25.1 of title 34.

(p)_Limitations on actions. Any person who claims that a foreclosure is not valid due to the mortgagee's failure to comply. with the terms of
this section shall have one year from the date that the first notice of foreclosure was published to file a complaint in the superior court for the
county in which the property_is located and shall also file in the records of land evidence in the city or town where the land subject to the mortgage
is located a notice of lis pendens, the complaint to be filed on the same day_as the notice of lis pendens or within seven (7)_days thereafter, Failure
to file a complaint, record the notice of lis pendens and serve the mortgagee within the one year period shall preclude said mortgagor, or any other
person claiming an interest through a mortgagor. from subsequently challenging the validity of the foreclosure. Issuance by. the mediation
coordinator of a certificate authorizing the mortgagee to proceed to foreclosure or otherwise certifying the mortgagee's good faith effort to comply
with the provisions of this section shall constitute a rebuttable presumption that the notice requirements of subsection (d) have been met in all
respects.

SECTION 2. Section 34-27-3.1 of the General Laws in Chapter 34-27 entitled "Mortgage Foreclosure and Sale" is hereby repealed.

34-27.3-1,-Fereclosure-counseling, te) Ne-tess-thatt fore tive 4S days priest te nitating ny _forectostre Sten Leste tite

yo a i ay af dofeutt pig +)

tly st a shroll peoride ti 4 fesse a3 es pitts ation
ORO FESR COE EOC EE TE EET IEE EE EEE ETE ETE PEO FOTO

 

 

   

 

 

 

    

 

 

 

  
  

Jno teoceat iced
x SOE TOOT ES OTT ee
Epc lise bey at ed eel tly Vile al hy el seistea aed it leo t t the ee antosstagd fon iy et erereepase bye seri tts stig te thee
FOES OFS EET ETE EEE ROTEL TT IE ERE EN EEE LE EOFS OEE EAT EEO TT pe ETA CREE FER EAE IRI EC ESTE ENE BZ VEEN THT tr
{15) Th sehpet de pi Abs tlic woetipn chollb jy Es lind 1 On asial $3 chy. seielocd tho os jas the yy sqilalt cloall oda th
OPH ROA EEOE OCHO TOES OEY PEER ETS tori EEE TES CE OPERA TITS FFE FETTER TO EAT SESE ITE TET
Peres pati the aatlobi ite ol pds thaepurh LIT. spy agd piper ees: acu ieee creases a3) the toll G50 telonbope susp ber ane Nog
ERROR FE TROT TTS TRIER EE TER ET RAPER EZ ENT NS FEE OOH ATOR AO IT CLOTS ERT PRET EE EE SOR TIO oe
Se 2 = o tS > b
Leh oe seit ied tis eoxigle iste: £4 spueec paced es scoot LT US py eigaed phe. picts cy
EES SO BEE RTE TEE ES EAE NATAL ES TE SEE EI MEE B PE OOS POE TE OEE IO TIES, Ee 7
se we “ + o thes pe Pi Pawnee 3343. Jeo dias: faderat to Af £ icits i $i +1 sega ite te of thic woatinn chall ha
tebe Conte at a oy FEOF EOF FOE CO TET TIRE TEE ATE EEREEER IE VEE EEN FRO TT EOT E T O IEAE Eo TO stir

 

Jo tine

 

 

 

    

 

 

 

 
     

. Lover piagd 1 1 besast o£ becca late —_f53 + serie cee eat Laptet hit IBID den ey eyse tet aia tis dis tes £ phys ty
promulesied bythe -departttent oF business testo FORE Oy ROR CCS SY IT fete eHeete te ee:
Cepek. by Lh by pad Jit ig at $¢5_4t cs ae
Cousseine shall be provided tte cestie tie motengee:
o c. ~ ~ ‘ sg i¢d ‘ 4 af. o + . ; . ¥
+e} Pattie otthe erigegeete-proride notice tet provided tesettsHed ce on a eae eee
they els Af tla e fips ae tesa feo + aawarnice s46 2 sth af faranlamree 9 : 1 tel, _sta3 ; Tt
ice} rer soulacure uBeH—eCoHe spi ic _-ceatios sg
dee ef the ert ea ee HOPE HO TECHS TF eStats HO ee EOC th this ecto te
+ 4 a = Lipelda je the tf Lipase cho. $e et 34 ef psa i 2 thy that ti iyas
moreaceechallinehide de the foreclose Gece RE GEEE ST CORB HERES THATS SOE TIE
i r a Listed Stote> Danae tpt LE ost and Tints. Dov al 354 Pena
United States Desa tit en OHHH HEHE FOTO TCE SHS HEY

 

 

http://webserver.rilin.state.ri.us/PublicLaws/law14/law14543.htm 3/3

 
